DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/15/2022 has been entered and claims 20-24 are withdrawn from consideration, thus claims 1-19 are currently pending in this application.  	The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was attempted in an interview with attorney Abazar Mireshghi (Reg. No. 70811) on Monday, June 27, 2022 and Friday, July 1, 2022 but authorization was not received by the applicants. Due to the election of claim 1-19 without traverse on March 14, 2022, the examiner has cancelled claims 20-24 as the claims do not qualify for a rejoinder.

The application has been amended as follows:  	Claims 20-24 (Cancelled).

Allowable Subject Matter
Claims 1-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a display device comprising “a partition wall on the auxiliary electrode and at least partially exposing a side surface of the auxiliary electrode” in combination with the limitation wherein “a side surface of the partition wall has a reverse-tapered shape, and wherein the common electrode directly contacts the side surface of the auxiliary electrode” as recited in claim 1; and  	a display device comprising “a conductive partition wall on the auxiliary electrode and comprising a first metal layer on the auxiliary electrode and a second metal layer on the first metal layer” in combination with the limitation wherein “an end portion of the second metal layer protrudes further than an end portion of an upper surface of the first metal layer, and wherein the common electrode directly contacts a side surface of the first metal layer” as recited in claim 15.  	Claims 2-14 and 16-19 are also allowed for further limiting and depending upon allowed claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892